[J-39-2017] [MO: Baer, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 :   No. 102 MAP 2016
                                             :
                                             :   Appeal from the Order of the
              v.                             :   Commonwealth Court at No. 1021 CD
                                             :   2014 dated April 19, 2016 Affirming the
                                             :   Order of the Monroe County Court of
$34,440.00 U.S. CURRENCY                     :   Common Pleas, Civil Division, at No.
                                             :   11208 Civil 2009 dated May 15, 2014,
                                             :   exited May 16, 2014.
APPEAL OF: RAFAEL FALETTE                    :
                                             :   ARGUED: May 9, 2017


                                 DISSENTING OPINION


JUSTICE MUNDY                                          DECIDED: December 19, 2017


       I agree with Chief Justice Saylor that Section 6802(j) of the former Controlled

Substances Forfeiture Act (“Forfeiture Act”), 42 Pa.C.S. § 6802(j) (repealed), provides

the sole basis to challenge the conclusion of the rebuttable presumption set forth in

Section 6801(a)(6)(ii) (repealed).

       I write separately only to note that in this case the trial court determined that

Rafael Falette failed to establish: (1) he was the owner of the currency; (2) the currency

was lawfully acquired; and (3) he did not unlawfully use or possess the currency. See

42 Pa.C.S. § 6802(j) (repealed). The trial court reached this conclusion because it

determined that Falette’s testimony that he received the money in exchange for settling

a lawsuit, and that he placed the cash in the b-pillar of someone else’s car in order to

impress his friends and have easy access to cash was “illogical and devoid of any

credibility.” Trial Court Order, 5/15/14, at 2. “Generally, in an appeal from a forfeiture
proceeding, the appellate court’s review is limited to determining whether the findings of

fact made by the trial court are supported by substantial evidence and whether the trial

court abused its discretion or committed an error of law. Commonwealth v. $6,425.00

Seized from Esquilin, 880 A.2d 523, 529 (Pa. 2005). We are further guided by the

principle that an appellate court cannot substitute its judgment for that of the finder of

fact on matters of credibility.    Commonwealth v. DeJesus, 860 A.2d 102, 107 (Pa.

2004).

         In requiring Falette to challenge the rebuttable presumption by the exclusive

means of Section 6802(j), I believe the trial court properly identified the relevant law.

Based on the trial court’s credibility determinations, which we must accept on appeal,

the trial court applied the facts to the law and concluded that Falette failed to establish

the innocent owner defense.

         Finding no error of law or abuse of discretion, I would affirm the order of the trial

court. Accordingly, I respectfully dissent.




                                [J-39-2017] [MO: Baer, J.] - 2